FILED
                            NOT FOR PUBLICATION                            MAY 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50244

               Plaintiff - Appellee,             D.C. No. 3:13-cr-00612-LAB

  v.
                                                 MEMORANDUM*
MANUEL AVAID MACHADO
SANCHEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Manuel Avaid Machado Sanchez appeals from the district court's judgment

and challenges the 51-month sentence imposed following his guilty-plea

conviction for importation of cocaine, in violation of 21 U.S.C. §§ 952 and 960.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Machado Sanchez contends that the district court misapplied the Guidelines

and used improper standards and factors to deny his request for a minor role

adjustment under U.S.S.G. § 3B1.2(b). We review de novo the district court’s

interpretation of the Guidelines and for clear error its factual determination that a

defendant is not a minor participant. See United States v. Rodriguez-Castro, 641
F.3d 1189, 1192 (9th Cir. 2011).

      The record reflects that the court followed the Guidelines by comparing

Machado Sanchez’s conduct to that of the average participant and properly

considered the totality of the circumstances in making its minor-role determination.

See U.S.S.G. § 3B1.2 cmt. n.3(A), (C). The district court’s finding that Machado

Sanchez was not substantially less culpable than the average participant was not

clearly erroneous. See U.S.S.G. § 3B1.2 cmt. n.3(A); Rodriguez-Castro, 641 F.3d

at 1192-93.

      Machado Sanchez also contends that his sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing Machado

Sanchez’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence in the middle of the advisory Guidelines range is substantively reasonable

in light of the totality of the circumstances and 18 U.S.C. § 3553(a) sentencing


                                           2                                     13-50244
factors. See id.

      AFFIRMED.




                   3   13-50244